PER CURIAM.
Robert L. Haire and Mary Jo Haire appeal from the district court’s order granting summary judgment in favor of Lawyers Title Insurance Corporation on Lawyers Title’s claims for breach of contract, negligent misrepresentation, indemnity, and breach of guaranty arising out of the Haires’ sale of real estate. We have reviewed the parties’ briefs, the joint appendix, and the district court’s opinion and orders and find no reversible error. Accordingly, we affirm for the reasons stated by the district court. See Lawyers Title Ins. Corp. v. Haire, No. CA-02-4111-CCB (D.Md. June 18, 2003). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

AFFIRMED